FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10235

               Plaintiff - Appellee,             D.C. No. 1:99-cr-05281-LJO

  v.
                                                 MEMORANDUM *
JOSE CAIN PARTIDA-VARGAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jose Cain Partida-Vargas appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for reduction of his custodial sentence. We

dismiss.

       Partida-Vargas contends that the district court erred in denying his motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a sentence reduction. Because Partida-Vargas has finished serving his “term of

imprisonment,” he is no longer eligible for relief under section 3582(c)(2). See 18

U.S.C. § 3582(c)(2) (allowing the district court to reduce the “term of

imprisonment” when the defendant was sentenced based upon a sentencing range

which has been subsequently lowered). Accordingly, we dismiss this appeal as

moot. See United States v. Strong, 489 F.3d 1055, 1059 (9th Cir. 2007).

      DISMISSED.




                                          2                                  12-10235